Exhibit 10.1

 

LOTUS MMJ CONSULTING, LLC

 

ADVISORY SERVICES AGREEMENT

 

This Advisory Services Agreement (the “Agreement”) is entered into and effective
March 17, 2015 (the “Effective Date”) between Lotus MMJ Consulting, LLC, a
Colorado limited liability company (“Lotus”), and Green Management Energy
Services Holdings Inc., a Delaware corporation (“Client”).

 

RECITALS

 

A. Lotus has expertise in the area of medical marijuana sales and dispensary
operations, cultivation, and processing, as well as retail marijuana sales, and
is willing to provide advisory services to the Client.

 

B. Client desires to obtain the services of Lotus by means of services provided
by Lotus’ employees to provide the Services (as defined below) to Client under
this Agreement, on Client’s own behalf and on behalf of all existing and future
Affiliated Companies (defined as any corporation or other business entity or
entities that directly or indirectly controls, is controlled by, or is under
common control with Client), and Lotus desires to provide advisory services to
the Client upon the terms and conditions under this Agreement.

 

C. Lotus has spent significant time, effort, and money to develop certain
Confidential and Proprietary Information (as defined in Section 8 below), which
Lotus considers vital to its business and goodwill.

 

D. The Proprietary Information will necessarily be communicated to or acquired
by Client in the course of providing advisory services to the Client, and Lotus
desires to provide the services of Client, only if, in doing so, it can protect
its Proprietary Information and goodwill.

 

NOW, THEREFORE, in consideration of the foregoing premises, and of the mutual
covenants and undertakings contained herein, and for such other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Lotus and Client hereby agree as follows:

 

1. Services.

 

1.1 Scope of Services. Lotus will provide those specific services set forth in
the Schedule of Services and Fees (the “Services”), attached to this Agreement
as Schedule A and incorporated in this Agreement by reference.

 

1.2 Client’s Direction. Lotus hereby agrees to provide the Services only at such
time and for such purposes as Client’s CEO or other senior management shall
specifically request from time to time. Lotus agrees to perform its obligations
under this Agreement in good faith and with a view towards achieving a
successful implementation of Client’s new business plan focused on the “Cannabis
Industry”, which for purposes of this Agreement is defined as any legal business
relating directly or indirectly to medical and/or retail marijuana sales,
marketing, cultivation, processing, or any ancillary business thereof.

 

LOTUS CONSULTING SERVICES AGREEMENT Page 1 of 13



 

 

 

2. Fees, Expenses, and Payment.

 

2.1. Fees. In consideration of the Services to be performed by Lotus, Client
will pay Lotus as follows:

 

(a) Advisory Fee. Client will pay Lotus a nonrefundable advisory fee (the
“Advisory Fee”) under the terms and in the amount set forth in Schedule A
attached to this Agreement.

 

(b) Success Fee. If Client is successful in obtaining the required licenses for:
(i) a medical marijuana dispensary facility, (ii) a medical marijuana
cultivation facility, (iii) a medical marijuana-infused products manufacturing
facility, (iv) a retail marijuana store, (v) a retail marijuana cultivation
facility, (vi) a retail marijuana-infused products manufacturing operation,
(vii) if Client is successful acquiring an established and already licensed
medical marijuana dispensary, medical marijuana cultivation facility, medical
marijuana-infused products manufacturing facility, retail marijuana store,
retail marijuana cultivation facility, or retail marijuana-infused products
manufacturing facility, or (viii) if Client consummates any Business Combination
(as defined in Schedule A) as a result of the Services, Client will pay Lotus a
nonrefundable success fee (the “Success Fee”) under the terms and in the amount
set forth in Schedule A attached to this Agreement.

 

(c) Warrant Compensation. In addition to the Advisory Fee, Post Success Services
(if applicable), and Success Fee (if applicable), in exchange for the Services,
Client shall issue to Erik Santus (“Santus”) warrants to purchase restricted
shares of the common stock, $0.0001 par value per share (the “Common Stock”), of
the Client (the “Warrants”) as set forth below:

 

(i) 1,250,000 Warrants (the “Initial Warrants”) issued as of the date of
execution of this Agreement, that immediately vest, and (ii) and an additional
one time issuance of up to 2,000,000 Warrants (the “Additional Warrants”) issued
upon the closing of an acquisition by Client of any medical or retail marijuana
license and issuance of such license or the closing of an acquisition of an
established medical or retail marijuana operation or closing of a successful
Business Combination in the Cannabis Industry directly introduced to the Client
by either Santus or Lotus (the “Opportunities”), provided that Santus will only
be entitled to the Additional Warrants if the minimum value of such
Opportunities aggregates to at least $2,000,000. For the avoidance of doubt,
Lotus shall only be entitled to a maximum of 2,000,000 Additional Warrants
irrespective of how many such opportunities are consummated by Client. Each
Initial Warrant shall be a 3-year warrant to purchase one share of Common Stock
at an exercise price of $0.01 per share (subject to equitable adjustment in the
event of any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event pertaining to the Common
Stock), and except as set forth herein, the terms of the Warrants shall be in
the form of standard warrants issued to consultants of the Client, except that
the Warrants can be exercised on a cashless basis and shall be exercisable for a
period of three (3) years from the date of issuance. The Warrants shall be
issued in the name of Santus or certain affiliates of Santus by delivery of
instructions to the Company providing for the names of designees who are
affiliates of Santus.

 

(ii) Santus represents and warrants to the Company that, as of the date hereof
and the time of such issuance, he (i) will acquire the Warrants and if
exercised, the shares of Common Stock underlying the Warrants (the “Shares”),
for investment for his own account and not with the view to, or for resale in
connection with, any distribution thereof; (ii) understands and acknowledges
that the Warrants and the Shares have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or any state or
foreign securities laws, by reason of an exemption from the registration
provisions of the Securities Act and applicable state and foreign securities
laws; (iii) does not have any contract, undertaking, agreement or arrangement
with any person or entity to sell, transfer or grant participation to any third
person with respect to any of the Shares; and (iv) understands that a limited
market for the Common Stock now exists and that there may never be an active
public market for the Shares.

 

LOTUS CONSULTING SERVICES AGREEMENT Page 2 of 13



 

 

 

(iii) Santus understands that on August 26, 2010, the Company ceased to be a
“shell company” as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). Pursuant to Rule 144(i), securities
issued by a current or former shell company (such as the Securities) that
otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (i) is no longer a shell company; and (ii) has filed current “Form 10
information” (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the securities
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.

 

(iv) Santus understands that the certificates or other instruments representing
the Warrants and the Shares shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):

 

For U.S. Persons: “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR
144A THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN
A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”

 



LOTUS CONSULTING SERVICES AGREEMENT Page 3 of 13



 

 

 

For Non-U.S. Persons: “THESE SECURITIES REPRESENTED HEREBY WERE ISSUED IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED IN
REGULATION S) PURSUANT TO REGULATION S PROMULGATED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). ACCORDINGLY, NONE OF
THE SECURITIES REPRESENTED BY HEREBY HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH CASE ONLY IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES
ACT.”

 

The legend set forth above shall be removed and the Client shall issue a
certificate without such legend to the holder of the applicable securities upon
which it is stamped, if, unless otherwise required by state securities laws, (i)
Santus and his broker make the necessary representations and warranties to the
transfer agent for such security that he has complied with the prospectus
delivery requirements in connection with a sale transaction, provided the
applicable Securities are registered under the Securities Act or (ii) prior to a
sale transaction, in connection with which such holder provides the Company with
an opinion of counsel satisfactory to the Company, which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale, assignment or transfer of the
applicable Securities may be made without registration under the Securities Act.

 

(d) Equity; Brand Licensing. In exchange for the Services and in Lotus’ sole
determination, Client may determine in its sole discretion to issue to Lotus an
equity interest, in amount determined by Client, in any medical marijuana
dispensary or retail marijuana store, or any medical marijuana or retail
marijuana cultivation facility or marijuana-infused products manufacturing
facility, or Business Combination acquired by the Client, which opportunity was
directly introduced by Lotus or Santus. In the event of such issuance, the
parties will work in good faith to perform any actions and execute and deliver
any documents necessary or appropriate to give effect to the intent of this
subsection 2.1(d). Lotus will also provide Client with the option of using
Lotus’ name and brand for its medical marijuana or retail marijuana operations.
Terms of such brand licensing shall be determined by the parties under separate
agreements. Lotus is under no requirement to receive any equity interest in any
medical marijuana dispensary or retail marijuana store, or any medical marijuana
or retail marijuana cultivation facility or marijuana-infused products
manufacturing facility, or Business Combination owned by the Client and Lotus is
under no requirement to provide Client with the use of Lotus’ name and brand for
Client’s medical marijuana or retail marijuana operations or Business
Combinations.

 

2.2. Expenses. In addition to Lotus’ Fees, Client will reimburse Lotus all
actual out-of-pocket expenses, including travel (economy class), reasonably
incurred by Lotus in the performance of the Services described in Schedule A;
provided that any individual expenses equal to or exceeding $500 shall be
required to be preapproved in advance in writing by Client (via email) in order
to be considered reimbursable under this section. Lotus agrees to provide Client
with detailed receipts, ledgers, and other records as may be reasonably
requested by Client or Client’s accountants to verify and document the amount
and nature of such expenses.

 

LOTUS CONSULTING SERVICES AGREEMENT Page 4 of 13



 

 

 

2.3. Payment. Client will pay the Advisory Fee to Lotus upon signing this
Agreement. Client will pay the Success Fee upon the acquisition of any medical
or retail marijuana license or established medical or retail marijuana operation
or successful Business Combination.

 

3. Timeliness of Performance. Lotus understands that Client requires prompt
performance of all Services under this Agreement. However, Lotus will be excused
from performance under this Agreement to the extent such performance is
prevented, delayed, or obstructed by reason of any present or future statute,
law, ordinance, regulation, order, judgment or decree, whether legislative,
executive or judicial (whether or not constitutional), act of God or terror,
earthquake, flood, fire, epidemic, accident, explosion, casualty, lockout,
boycott, strike, labor controversy, riot, civil disturbance, war or armed
conflict, act of public enemy, embargo, or any similar event of force majeure
(all of the foregoing being deemed “force majeure”), such failure to perform
will not be deemed a breach of or default under this Agreement, and Lotus will
not be liable to the Client for such default. If there is any occurrence of any
such force majeure which continues for a period of more than thirty (30) days,
then either party will have the right to terminate this Agreement without
further liability to the other, except for appropriate payment or adjustment of
fees and other payments to be made under this Agreement (including, if
applicable, refund of unearned sums paid to a party under this Agreement).

 

4. Term and Termination.

 

4.1. Initial Term. Lotus shall provide the Services for a period commencing on
the Effective Date and terminating on a date that is twelve (12) months from the
Effective Date (the “Advisory Period”). Either party shall have the right to
terminate this Agreement, at any time for any reason, by providing to the other
party at least a ninety (90) day notice of such termination, and both parties
shall be required to continue to comply with the terms of this Agreement during
such notice period.

 

4.2. Renewal. The Advisory Period and any terms of this Agreement will be
renewed only upon a separate written agreement between Lotus and the Client.

 

5. Cooperation. To enable Lotus to perform the Services contemplated by this
Agreement as efficiently as possible, Client agrees to provide such reasonable
cooperation and assistance as Lotus may request.

 

6. No Warranty and Limitation of Liability.

 

All Services provided by Lotus are delivered “AS IS,” without warranty of any
kind. In no event will Lotus be liable to the Client for special, incidental, or
consequential damages in connection with its obligations under this Agreement,
either in contract or tort, whether or not the possibility of such damages have
been disclosed in advance or could have been reasonably foreseen. If this
limitation of special, incidental, and consequential damages is held
unenforceable, then the parties agree that by reason of the difficulty in
foreseeing such possible damages, all liability for special, incidental, and
consequential damages will be limited to a maximum of twenty-five percent (25%)
of the aggregate amount paid by Client (cash and securities) to Lotus as
liquidated damages and not as penalty. The fees provided for in this Agreement
reflect the allocation of risks and the limitation of liability specified in
this Agreement.

 



LOTUS CONSULTING SERVICES AGREEMENT Page 5 of 13



 

 

 

7. Indemnification. The parties, at each party’s own expense, will defend,
indemnify, and hold harmless each other and each party’s Affiliates, employees,
directors, agents, representatives, successors, and assigns with respect to any
claim, damages, liability, amounts or any other action (the “Claims”) brought
against either party and/or either party’s Affiliates, employees, directors,
agents, representatives, successors, and assigns arising out of any conduct or
actions by either party, in connection with the Services provided under this
Agreement, which constitute fraud, gross negligence or willful misconduct.8.
Confidential and Proprietary Information. In consideration for and as a
condition of the furnishing to Client by Lotus, and to Lotus by Client, of
certain confidential and proprietary information relating to the performance of
the Services, Client and Lotus have entered into a Non-Disclosure and
Confidentiality Agreement (the “NDA”), a copy of which is attached to this
Agreement as Exhibit A and incorporated by this reference.

 

9. Non-Exclusivity of Services. Client acknowledges that Lotus will be
performing similar services for businesses or individuals other than Client.
Lotus acknowledges that Client may engage other parties to provide similar
services as the services that Lotus is providing hereunder. Unless the nature of
such services would expressly violate a specific provision of this Agreement,
this Agreement does not prohibit Lotus from performing services for such other
businesses or individuals or Client from engaging other firms or individuals to
perform such services for Client.

 

10. Independent Contractor. The parties agree that Lotus is an independent
contractor and will be responsible for and will have full control over
developing its own means and methods as it deems appropriate in providing the
Services, and that Client is interested only in the results of the Services.
Lotus is not an employee, partner, or agent of Client, and Lotus has no
authority to contract for or bind Client in any manner, except with the prior
written consent of Client. Lotus will not make any representation of an
employment relationship between Lotus and Client and will not claim any benefits
provided by Client to its employees. Lotus understands and agrees that Lotus,
its employees and subcontractors are not entitled to and will not receive any
employee benefits from the Client, including but not limited to employer
withholdings or liability for taxes, FICA, Medicare or Medicaid, medical or
disability insurance, vacation or leave, or pension. Lotus and its employees and
subcontractors are not entitled to and will not receive worker’s compensation or
unemployment insurance benefits unless coverage is provided by Lotus or some
other entity. Lotus is obliged to and agrees to pay any applicable federal,
state, and local income tax on any monies paid pursuant to this Agreement.

 

11. Risk Factors; Disclosures. Client acknowledges that the Services to be
provided by Lotus include, but are not limited to, those Services listed in
Schedule A and are related to the operation of businesses whose primary purpose
is the legal cultivation, possession of, and manufacturing of marijuana for sale
to retail and medicinal providers or consumers pursuant to Colorado law.
However, the cultivation, possession, manufacturing of, and distribution of
marijuana remains a federal crime under the Controlled Substances Act. As such,
this Agreement poses additional risks regarding the potential conflict between
state and federal laws respecting the legality of the Services provided by
Lotus.

 

12. General Provisions.

 

12.1. Entire Agreement. This Agreement, including the exhibits, constitutes the
entire understanding between the parties with respect to the subject matter of
this Agreement, and supersedes completely all negotiations, discussions, and
prior agreements, oral or written, between the parties with respect to the
subject matter of this Agreement.

 



LOTUS CONSULTING SERVICES AGREEMENT Page 6 of 13



 

 

 

12.2. Amendments. No modification of this Agreement will be effective unless in
writing signed by an officer of Lotus and a duly authorized representative of
Client. In event of a conflict between this Agreement and other representations,
whether written or oral, the provisions of this Agreement will prevail.

 

12.3. Authority.  Each party warrants that it has the full authority and power
to enter into and perform under this Agreement. Each party represents that it is
not subject to any restrictive obligations imposed by any third parties that
would impair its ability to exercise its best efforts in connection with this
Agreement.

 

12.4. Assignment. Neither this Agreement, nor the rights or obligations created
by this Agreement, may be assigned, in whole or in part, whether voluntarily, by
operation of law, or otherwise, without the prior written consent of all other
parties to this Agreement. Any attempted assignment in violation of this
provision will be invalid.

 

12.5. No Waiver. The waiver by either party of a breach or default in any of the
provisions of this Agreement by the other party will not be construed as a
waiver of any succeeding breach of the same or other provisions; nor will any
delay or omission on the part of either party to exercise or avail itself of any
right, power, or privilege that it has or may have under this Agreement operate
as a waiver of any breach or default by the other party.

 

12.6. Jurisdiction and Venue; Choice of Law. This Agreement has been entered
into and shall be construed and enforced in accordance with the laws of the
State of Colorado, without reference to the choice of law principles thereof.
This Agreement shall be subject to the exclusive jurisdiction of the courts in
Denver County in the State of Colorado. The parties to this Agreement agree that
any breach of any term or condition of this Agreement shall be deemed to be a
breach occurring in the State of Colorado by virtue of a failure to perform an
act required to be performed in the State of Colorado and irrevocably and
expressly agree to arbitration in Denver County in the State Colorado for the
purpose of resolving any disputes among the parties relating to this Agreement
or the transactions contemplated by this Agreement. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of this Agreement, or any judgment entered by any court in respect
hereof brought in the State of Colorado, and further irrevocably waive any claim
that any suit, action, or proceeding brought in the State of Colorado have been
brought in an inconvenient forum.

 

12.7. Notice. Each party giving or making any notice, request, demand, or other
communication required or permitted by this Agreement shall give that notice in
writing and use one of the following types of delivery, each of which is a
writing for purposes of this agreement: personal delivery, mail (registered or
certified mail, postage prepaid, return-receipt requested), nationally
recognized overnight courier (fees prepaid), facsimile, or email and addressed
to:

 

Lotus MMJ Consulting, LLC:

 

1444 Wazee Street, Suite 115

Denver, Colorado 80112

Attn: Erik Santus or Hung Nguyen

Phone: 303-349-2214

Email: erik@lotusmedical.com

 



LOTUS CONSULTING SERVICES AGREEMENT Page 7 of 13



 

 

 

Client:

 

Green Energy Management Services Holdings, Inc.

575 Lexington Ave, 4th Floor

New York, New York 10022

Attn: Robert Thomson, Chairman and Acting CFO

 

With a copy to (which shall not constitute notice):

 

Foley Shechter LLP

65 Route 4 East

River Edge, New Jersey 07661

Attn: Sasha Ablovaskiy, Esq.

Phone: 917-688-4076

Email: sablovatskiy@foleyshechter.com

 

12.8. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the Client, its successors and assigns, including, but not limited to (i)
any person or entity that may acquire all or substantially all of the Client’s
assets and business, (ii) any entity with or into which the Client may be
consolidated or merged, (iii) any entity that is at any time the parent or a
subsidiary or owner of all ownership interests of the Client, (iv) any entity
that is an affiliate of the Client by virtue of common (although not identical)
ownership, (v) any entity that is a successor entity of the Client in an
exchange.

 

12.9. Severability. If any provision of this Agreement is found unenforceable
under applicable law, the remaining provisions of this Agreement will
nonetheless be enforced to the maximum extent permitted by law consistent with
the fundamental intent of the parties.11.7. Counterparts. This Agreement may be
executed in counterparts which, when taken together, will be deemed an original
and constitute one and the same document. Facsimile transmission or email of
executed signature pages will be sufficient to bind the executing party.

 

12.10 Press Releases/Public Announcements. No party shall issue any press
release or public announcement of this Agreement or the terms hereof without the
prior consent of the other party; provided, however, that the Client may (i)
make filings under applicable federal and state securities laws as required
under applicable law, and (ii) issue a press release in connection with the
execution of this Agreement and the parties ongoing business developments, but
shall provide Lotus with a reasonable opportunity to review and comment upon any
proposed filing.

 

[Signature page follows]

 



LOTUS CONSULTING SERVICES AGREEMENT Page 8 of 13



 

 

 

IN WITNESS WHEREOF, Lotus and Client have executed this Agreement on the day and
year first written above.

 



LOTUS MMJ CONSULTING, LLC:   CLIENT:           By: /s/ Erik W.
Santus                     By: /s/ Dr. Robert Thomson Print Name: Erik Santus  
Print Name:  Dr. Robert Thomson Title: Owner   Title: Chief Executive Officer  
    STATE OF                          )     COUNTY OF                      )    

 

The foregoing instrument was acknowledged before me this               day of
                    , 20       , by
                                                                                       .

 

Witness my hand and official seal.

 

      Notary Public   My commission expires:

 

STATE OF                             )

COUNTY OF                         )

 

The foregoing instrument was acknowledged before me this               day of
                    , 20       , by
                                                                                       .

 

Witness my hand and official seal.

 

      Notary Public   My commission expires:  

 

LOTUS CONSULTING SERVICES AGREEMENT Page 9 of 13



 

 

 

SCHEDULE A
SCHEDULE OF SERVICES AND FEES

 

Services: Lotus shall provide the following services to Client with respect to
operating a medical or retail marijuana operation or facilitating a Business
Combination in Colorado and such other states as mutually agreed by Client and
Lotus: 

 

Lotus shall (a) assist Client in identifying potential opportunities for the
acquisition, licensing, and origination, of one or more (i) medical marijuana
dispensaries, (ii) medical marijuana cultivation facilities, (iii) medical
marijuana-infused products manufacturing facilities, (iv) retail marijuana
stores, (v) retail marijuana cultivation facilities, or (vi) retail
marijuana-infused products manufacturing facilities, (collectively referred to
as the “Marijuana Facilities” and each a “Marijuana Facility”), (b) provide
guidance, direction and know-how to Client and/or other parties or persons
designated by Client related to the business and know-how of growing,
cultivating, dispensing, distributing manufacturing, operations, compliance,
marketing, strategy, business development, licensing and/or management of
marijuana for medical and/or retail purposes (as permitted by applicable state
law), and (c) assist Client with such other services related to the Cannabis
Industry as Client shall request.

 

For the benefit of the Client, Lotus will complete all due diligence on each
Marijuana Facility or such other entity or person as Client requests and provide
Client with guidance and direction regarding the following aspects of the
Marijuana Facilities operations:

 

  ● Manufacturing



  ● Medical Sales



  ● Retail Sales



  ● Regulation and Licensing



  ● Compliance



  ● Operations



  ● Marketing



  ● Grow Management



  ● Environmental Controls



  ● Client Retention

 

In addition to the above, Lotus shall provide Client with business development
services and strategic planning services consisting of all business activities
related to each Marijuana Facility, including, but not limited to, licensing and
state applications, financial modeling and forecasting, projected organizational
chart for start-up, developing policies and standard operating procedures,
assisting with all aspects of business plan, development, site plan rendering
and configuration, providing security, transportation and real estate
consultation, designing, branding and marketing, describing operational team and
its knowledge, expertise and experience, and drafting and finalizing written
narratives and resumes for team.

 

LOTUS CONSULTING SERVICES AGREEMENT Page 10 of 13





 

 

 

Post Success Services: In the event that Client successfully obtains a license
to operate a Marijuana Facility, or is successful in acquiring an already
established and licensed Marijuana Facility, or is successful in any Business
Combination (defined below) Lotus agrees to provide Client with the option to
retain Lotus’ services and if Client so chooses to retain Lotus’ services, Lotus
will provide business development services and strategic planning services
consisting of all business activities related to each licensed Marijuana
Facility (the “Post Success Services”), which will include, but not limited to,
developing policies and standard operating procedures, providing overall
business strategy and its implementation, hiring and training employees,
implementing security and tracking plan from seed to sale, designing buildings
and facilities, product marketing mix and formulating menu of products,
designing and executing cultivation facility, sales and marketing strategies,
implementing transportation and logistics plan, and rolling out software and
accounting systems. The fees associated with the Post Success Services to be
provided by Lotus shall be determined and agreed to by the parties under
separate written agreements. Client is not obligated to retain the services of
Lotus to provide the Post Success Services.

 

Fees to be paid to Lotus under this Agreement, including the Advisory Fee and
Success Fee, do not represent payment for Post Success Services. Fees for the
Post Success Services are separate and independent fees to be negotiated by the
parties at a later date. Nothing in this Agreement binds or requires Lotus to
provide the Post Success Services and nothing in this Agreement binds or
requires the Client to hire Lotus to provide the Post Success Services.

 

For both the Services and Post Success Services (if applicable), Lotus agrees to
make the services of its members, Erik Santus and Hung Nguyen and its Agents
reasonably available for performance of the services covered by this Agreement.
Lotus and its Agents are capable of, shall be available to, and shall provide to
client the Services as requested by the client on a reasonable basis.

 

Fees: 

 

(a) Advisory Fee. The parties agree that in exchange for the Services, Client
will pay Lotus an initial nonrefundable Advisory Fee of Fifteen Thousand and
NO/100ths Dollars ($15,000.00) that will be paid to Lotus upon the execution of
this Agreement. The initial Advisory Fee is not contingent upon the Client being
successful in acquiring or obtaining a license to operate a Marijuana Facility
or acquire an already established Marijuana Facility. The advisory fee
referenced in this section represents an hourly rate of $150.00 to be paid to
Lotus. Lotus will provide Client with a minimum of 100 hours over the Advisory
Period. After Lotus provides the initial 100 hours of Services, Client shall pay
Lotus an hourly rate of $150.00 (unless otherwise agreed to by the Parties in
writing) for additional Services provided, however, that as a condition of such
payment, Lotus shall be required to provide to Client a detailed report with a
description of time spent and the purpose of the Services provided, broken down
for each target or acquisition, and shall be required to submit such report to
Client each time the Advisory Fee exceeds increments of $5,000. At the end of
the Advisory Period, Client will have the right to renew this Agreement pursuant
to Section 4.2. No termination of this Agreement shall in any way effect the
right of Lotus and its Agents to receive the Advisory Fees that have already
been paid or accrued prior to termination.

 



LOTUS CONSULTING SERVICES AGREEMENT Page 11 of 13



 

 

 

(b) Success Fee. (i) If with the direct assistance and advice of Lotus to Client
as part of the Services provided under this Agreement, (x) Client receives a
required license for a Marijuana Facility by applicable state or local
authorities, or (y) if Client is successful in obtaining an already established
and licensed Marijuana Facility, or (ii) if Client is successful, through the
direct coordination and introduction to the Client by Lotus of one or more
individuals, firms or other entities (the “Candidates”) that may have an
interest in pursuing some form of Business Combination with the Client and in
analyzing, structuring, negotiating and effecting such a Business Combination,
then the parties agree that in exchange for the Services, Client will pay Lotus
a nonrefundable Success Fee of Twenty Five Thousand and NO/100ths Dollars
($25,000.00) for each acquired Marijuana Facility license or already established
and licensed Marijuana Facility or any consummated Business Combination and the
Success Fee will be paid within five (5) business days of Client receiving a
required license for a Marijuana Facility or within five (5) business days of
the closing of Client’s acquisition of an already established and licensed
Marijuana Facility or consummation of a successful Business Combination;
provided that in order for the Success Fee to become due to Lotus, the required
license for a Marijuana Facility must be obtained or the acquisition of an
already established and licensed Marijuana Facility or a successful Business
Combination must be consummated prior to the date that is 12 months from the
date of the termination of this Agreement. For the avoidance of doubt, and by
way of example, if Client is successful in obtaining two licenses for two
Marijuana Facilities and consummating one Business Combination, the success fee
to be paid to Lotus would be $75,000 ($25,000 success fee per instance × 3 =
$75,000). As used in this section, the term “Business Combination” means any
option or other agreement that would permit the Client now or in the future (as
would be permitted under applicable state and federal laws and regulations) to
engage in the Cannabis Industry for the purposes of consummating (i) any merger,
consolidation, reorganization or other business combination pursuant to which
any portion of the business of the Client is combined with that of another
entity, including without limitation any joint venture, licensing agreement, or
product sale or marketing distribution agreement or (ii) the acquisition,
directly or indirectly, of beneficial ownership of more than 50% of any class of
capital stock, or substantially all of the assets, of such entity.

 



LOTUS CONSULTING SERVICES AGREEMENT Page 12 of 13





 

 

 



EXHIBIT A

 

Non-Disclosure and Confidentiality Agreement

 

[see attached]

 

 

LOTUS CONSULTING SERVICES AGREEMENT Page 13 of 13





 

 

 

 

 

